DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 26th, 2022 has been entered.
 This action is in response to the amendments filed on Sept. 26th, 2022 A summary of this action:
Claims 1, 3-5, 9, 11-12, 16, 20, 22-24 have been presented for examination.
Claims  1, 3-5, 9, 11-12, 16, 20, 22-24 were amended
Claims 2, 6-8, 10, 13-15, 17-19, 21 were cancelled
Claims 1, 9 and 23 are objected to for informalities 
Claims 1, 3-5, 16, 20, 22, and 24  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1, 3-5, 9, 11-12, 16, 20, 22-24  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 1, 3, 9, 11, 16, 20, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, 2019.
Claim 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, July 7th, 2019 in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, November 2011, accessed via nrca.net. 
Claim 1, 3, 9, 11, 16, 20, 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12-13 of copending Application No. 16/822,153 (reference application). 
Claim 4-5 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12-13 of copending Application No. 16/822,153 (reference application) as taken in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, 2011
Claim 1, 3, 9, 11, 16, 20, 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12-13 of copending Application No. 16/822,172 (reference application). 
Claim 4-5 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12-13 of copending Application No. 16/822,172 (reference application) as taken in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, 2011
Claim 1, 3, 9, 11, 16, 20, 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of copending Application No. 16/822,128 (reference application). 
Claim 4-5 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of copending Application No. 16/822,128 (reference application) as taken in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, 2011
Claim 1, 3-4, 9, 11-12, 16, 20, 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 of copending Application No. 16/822,124 (reference application). 
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 of copending Application No. 16/822,124 (reference application) as taken in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, 2011
Claim 1, 3-4, 9, 11-12, 16, 20, 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of copending Application No. 16/822,115 (reference application). 
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of copending Application No. 16/822,115 (reference application) as taken in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, 2011
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the Claim Amendments
	The Examiner notes that there are several amendments that are not properly marked, e.g. claim 11 previously recited “and the overlap of the sheathing material panel and the member a series of fastening locations are identified” and this was deleted from the present amendments. E.g. claims 22-24 claims 22-24 were previously added in Feb. 2022 and in the present amendments they are marked as “new” claims.
	See 37 C.F.R. 1.121(c):  “Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled… (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended.”

Regarding the Claim Objections
	In view of the amendments, the objections are withdrawn. New objections are presented below.

Regarding the Priority Denial
	The denial of priority is maintained. No argument was submitted for this.

Regarding the § 112 Rejection
	The Examiner notes there were submitted arguments for a rejection under §112, however there was no such rejection. There is now a rejection, as was necessitated by amendment. 

Regarding the Double Patenting
The rejection is maintained, and has been updated below in response to the amendments to both the instant application and all of the co-pending applications.	
The Examiner notes that while there was a previous terminal disclaimer (TD) filed, it was not accompanied by the fee. As such, see MPEP § 1490 for more details, including (VI)(C): “Once a correct replacement terminal disclaimer is received, the next Office action should make it clear that "the second terminal disclaimer replaces the first terminal disclaimer, and the first terminal disclaimer is thus void." A second terminal disclaimer fee should not be assessed/charged, because the first fee is applied to the second terminal disclaimer” and see footnote 2 for ¶ 14.26.07: “If the disclaimer fee was paid for a terminal disclaimer which was not accepted, applicant does not have to pay another disclaimer fee when submitting a replacement or supplemental terminal disclaimer...” – i.e. a replacement terminal disclaimer must be filed for a terminal disclaimer that was not accepted.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding the § 101 Rejection
The rejection is maintained, and has been updated below as was necessitated by amendment.

The Examiner notes that the arguments submit no claim as representative, nor do the
arguments clearly argue features that are claimed. It is improper to import limitations from the
specification into the claims, and for purposes of responding to the arguments the Examiner
treats claim 1 as representative.

Applicant submits (Remarks, pages 7-8): “The amended claims are directed towards a 3D modeling software/environment and provide clear improvements for said software/environment… This shows a clear improvement to the function of a computer
and effecting a transformation of a particular article to a different state.”

Examiner’s Response: The Examiner respectfully disagrees.  
	As to this being an improvement to technology, see MPEP § 2106.05(a): “…That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement…" – see ¶¶ 2-7 including ¶ 5 of the specification, and see ¶¶ 20-23 including: “The present invention provides the advantage of analyzing a building model to develop the optimal placement and positioning of sheathing material for the roof of the building by a reviewing the roof truss elevations and placement and developing the layout of the sheathing material to cover the roof… The unique feature of the present invention, the building finishings are added by a user and the present invention is able to create the drawings showing the sheathing material layout and arrangement and design as well as determine an optimized the quantity, placement, and installation order…” – the specification descriptions of the improvements/advantages are “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” as discussed in MPEP § 2106.05(a). 
Furthermore, the disclosed advantages/improvements describe an improvement in the judicial exception alone, i.e. an improvement to the “typical building process” (¶ 20 of the instant specification) - see MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement.”, see MPEP § 2106.05(I): "a claim for a new abstract idea is still an abstract idea”

Furthermore, the arguments convey a consideration under this being an improvement to the functioning of a computer -  this is not an improvement to the functioning of a computer, as a computer does not improve its own functioning by use of this method. To clarify, MPEP § 2106.05(a)(I): “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool.” – the present claims merely invoke the usage of computers as a tool to implement the abstract idea. 

Furthermore, this argument also conveys a consideration under the particular transformation test, as detailed in MPEP § 2106.05(c): "… It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility. All claims must be evaluated for eligibility using the two-part test from Alice/Mayo... Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation.” – the present claims are not reciting a particular eligible transformation, and the claims do not pass the two-part test from Alice and Mayo as per the rejection. 

Applicant submits (Remarks, pages 8-9): “…For instance, the claimed subject matter is physical rather than being a mere mental process, and thus is not an abstract idea… The claims as a whole are directed to more than just steps capable of being performed mentally. Through the restriction of the 3D modeling software, the creation of the plurality of sheathing material panel models, the new building model. There are newly created data sets of 3D model files which were not in existence before…The present invention creates and manipulates models and illustrations. This solves a technical problem of applying sheathing material to a 3D model…All within a 3D modeling environment” 

	 Examiner’s Response: The Examiner respectfully disagrees.  
As to the argument about the subject matter being physical, see MPEP § 2106.04(d)(I): “As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point").”
As to the remaining argument about the claimed subject matter not being able to be performed mentally, the Examiner notes that the argued features are 1) not claimed in ordered combination any single representative claim; and 2)  do not address that as per MPEP § 2106.04(a)(2)(III): “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind."” – these arguments imply that the usage of features such as “3D modeling software” preclude this from being performed mentally, however the claims recite these additional elements with such generality that these are considered as stated in MPEP § 2106.05(f): “simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation)”.
See the rejection for further clarification.
	
Regarding the § 102/103 Rejection
	The rejections are maintained, and have been updated below as was necessitated by amendment. 
Applicant submits (Remarks, pages 9-10: “…Liu fails to disclose the incorporation of a layer of sheathing materials in a first layout, and then modifying that first layout into a second layout and incorporating that into a 3D model within a 3D tool…”
Examiner’s Response: The Examiner respectfully disagrees – see the rejection below for how these newly amended limitations are taught by the prior art. In addition, the Examiner notes that the claims do not recite the argued features, e.g. there is no claimed 3D model let alone an incorporation of a second layout into a 3D model. Furthermore, the claims are not parallel – i.e. this argument appears to only be for a claimed feature only in claim 1. It is improper to import limitations from one claim into other claims. 

Claim Interpretation
	The claims are given their broadest reasonable interpretation by a skilled person in view of the instant specification. 
	Claims 1, 9, and 16 recite, in similar form “sending…a command” – these recitations are interpreted in view of at least ¶ 27: ”These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…”

Claims 1, 9, and 16 recite in part “within the 3-D tool” and similar such recitations (e.g., “the 3-D environment) in claim 9. These are interpreted in view of figure 5 as described in ¶ 67: “The model consists of at least a set of frame members, as shown in Figure 5, a model 500 of the frame members is generated or received by the sheathing optimization program 108 and provides the structure for which the sheathing/finishing materials are to be applied to.”; and in view of ¶ 54: “Information gathered from computing device 104 and the 1-dimensional, 2-dimensional, and 3-dimensional drawings and models as well as the requirements so that the materials and members are identified as conflicting or non-conflicting” 
To clarify, the claims do not require any of the claimed models to be 3D, nor do the claims require any specific 3D steps, e.g. displaying in 3D, or the like – as such, it would be improper to import such limitations from the specification into the claims. Rather, the claims only recite that some steps occur within this 3D tool/environment, i.e. under the BRI these steps are part of the overall program which has some 3D capability, e.g. one for receiving a 3D framing model such as shown in figure 5. 

Claim Objections
Claims 1, 9, 16 and 23 are objected to because of the following informalities: 
Claim 1 recites “by the one or more processor” whereas the prior recitations are “by the at least one processor”. The Examiner suggests amending claim 1 to be consistent, i.e. to use “by the at least one processor”.
Claim 1 recites “a roof ;” wherein there is a space between the semicolon and the term “roof” – the Examiner suggests amending the claim such that there is no space.
Claim 1 recites “the second layout” however this was not previously recited. The Examiner suggests amending this to recite “a second layout”. 
Claim 9 recites “determining an installation order of the sheathing material panels on an analysis of second layout; and” – this limitation does not appear to be complete. The Examiner suggests amending this to recite “determining an installation order of the sheathing material panels based on an analysis of the second layout; and”
Claim 9 recites “the 3-D environment” however this is the first recitation of this element. The Examiner suggests amending this to “a 3-D environment”, or to “the 3-D tool” as tool was previously recited
Claim 16 recites, in part: “…program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:…”
There is a space between “non-“ and “transitory”. The Examiner suggests amending the claim to not have a space
There is a comma between “by” and “at least on of the one or more processors” – the Examiner suggests amending the claim to not have a comma between these two elements
Claim 23 recites, in part: “The computer program product of claim 9, further comprising, the program instructions place the sheathing material panels” –the phrase “further comprising” was placed before program instructions. The Examiner suggests amending claim 23 to have a similar recitation as claims 11-12
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/695,360 and provisional application 62/912,692, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  See below where the Examiner has provided a non-exhaustive list of new matter that is not supported by either the ‘360 application or the provisional application.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
There has been substantial modification to ¶ 1-¶ 24 wherein this modification is to change the nature of the invention from the general for sheathing material “for a interior or exterior surface of a building” (at least ¶ 7 of the ‘360) to the more specific use case of a “roof” as recited in the present claims and the specification – this change constitutes new matter as there are substantial differences between the disclosure as related to this instant claimed invention
In addition, see ¶ 56 in the ‘360, and ¶ 53 in the instant – there are numerous changes including the new recitation of “fastening locations” along with the “meta tags” and “meta data” and the like
In addition, see figure 4 in both applications, and see the accompanying descriptions of figure 4 – there are additional substantial modifications to both the figure and the description of the figure, including various recitations of new matter, e.g. ¶ 72 now recites “The sheathing optimization program 108 is able to calculate and determine the ideal installation pattern of the pieces of sheathing material based on the placement of the sheathing material on the exterior of the building and through the use of machine learning or artificial intelligence.” which was never previously presented 

The above is a non-exhaustive list of the new matter that has been added to the instant specification – it is clear that this is not a continuation, and as such the priority claim is denied, and the Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part.
See MPEP § 211.05, including form paragraph 2.10.01 for clarification. 

	In regards to the provisional application – this provides no support for the present invention, instead this is a barebones provisional in this this is “for resolving terminated transactions” (claim 1) wherein “This disclosure relates generally generating a design and detailing of a building” for “automating the process of detailing and generating reports for the building” – see pages 2-3 of the provisional, there are general recitations of “The program is used to automate the process of building design and detailing” (¶ 8, page 2) based on “architectural drawings” (¶ 9, page 2), e.g. “floor plans” (¶ 10, page 2), etc. – there is not even a recitation of “sheathing” in this provisional.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 16, 20, 22, and 24  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The dependent claims are rejected due to dependency.
 
Claim 1 recites, in part: comparing... the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;
	See ¶ 72: “The sheathing optimization program 108 is able to optimize the alterations to the necessary pieces to both minimize waste material and installation time based through the use of various computer learning technologies. The sheathing optimization program I 08 is able to calculate and determine the ideal installation pattern of the pieces of sheathing material based on the placement of the sheathing material on the exterior of the building and through the use of machine learning or artificial intelligence” – the disclosure does not provide sufficient written description support for the above limitation.

Claim 16 recites, in part: compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	See MPEP § 2163(II)(A): “For example, in Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination” 
	See ¶ 72 as cited above, see ¶ 76: “The arrangement of the pieces of sheathing material may also provide a number associated with each piece of sheathing material, and the numbers coincide with the desired installation order of the pieces, as shown in Figure 8. By providing the order of installation, there further reduces the possibility of any waste material or incorrect installation of material” and ¶ 21; see ¶ 73: “The sheathing optimization program 108 is able to account for the corners and the overlap of the sheathing material to reduce any overhang or overlapping of the sheathing material with other features of the model or building.” – the disclosure does not provide sufficient written description support for the claimed combination of features in claim 16, in particular for the usage of the machine learning module in the manner claimed.

	Claim 24 recites, in part: The computer program product of claim 9, the program instructions further comprising, identifying an overlap of the sheathing material panels based on a sheathing material installation procedure based on a sheathing material type
See ¶ 73: “The sheathing optimization program 108 is able to account for the corners and the overlap of the sheathing material to reduce any overhang or overlapping of the sheathing material with other features of the model or building.” – the specification does not support claim 24’s recitation of a overlap identification being “based on a sheathing material installation procedure based on a sheathing material type” as recited in claim 24. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 9, 11-12, 16, 20, 22-24  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 9 is directed towards the statutory category of an article of manufacture. 
	Claim 16 is directed towards the statutory category of an apparatus.

Step 2, Claim 1 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	analyzing... the group of members to determine a group of members associated with a roof line;
	processing... the group of members to identify a surface which forms a roof;
	incorporating by the at least one processor, the sheathing material into the model…, wherein a plurality of sheathing material panels are applied to the roof in a first layout;
	comparing... the first layout …to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;
	…manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	Rendering… an illustration of a placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
A computer implemented method …using a 3-D tool, comprising:…, by at least one processor,…by the at least one processor,…
	…within the 3-D tool…
…using a computer learning module…
sending... a command to the 3-D tool to

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing material required for construction of a building 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Receiving… a model of a structure…, wherein the model is comprised of a group of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
A computer implemented method …using a 3-D tool, comprising:…, by at least one processor,…by the at least one processor,…
	…within the 3-D tool…
…using a computer learning module…
sending... a command to the 3-D tool to

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing material required for construction of a building 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
Receiving… a model of a structure…, wherein the model is comprised of a group of members;

Step 2, Claim 9 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 9 is:
	 analyze the group of members to determine a group of members associated with a roof line, and calculating a surface associated with the roof surface;
	identify at least one sheathing material panel type to be applied to the roof surface and …incorporate a layer of the sheathing material panels into the model along the roof surface wherein a first layer of the sheathing material panels are created…;
	process the first layout and … modify the first layout to a second layout within the model;
	determining an installation order of the sheathing material panels on an analysis of second layout;
	and render an illustration of a placement of the sheathing material panels based on an installation order of the panels. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
A computer program product …using a 3-D tool, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
…within a 3-D tool… within the 3-D tool…
… sending a command to…
… program instructions to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for determining the sheathing material required for the construction of a building…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
…receive a model of a structure…, wherein the model is comprised of a group of members;…

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
A computer program product …using a 3-D tool, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
…within a 3-D tool… within the 3-D tool…
… sending a command to…
… program instructions to…

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…for determining the sheathing material required for the construction of a building…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
…receive a model of a structure…, wherein the model is comprised of a group of members;…

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 11-12 and 23-24 recite additional steps in the mental process 

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 16 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 16 is:
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and …apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer …to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
A system…, comprising: one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
… within a 3-D tool…
… sending a command to the 3-D tool to…
… using a machine learning module…
	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing material required for the construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure, wherein the model is comprised of a group of members;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
A system…, comprising: one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
… within a 3-D tool…
… sending a command to the 3-D tool to…
… using a machine learning module…
	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing material required for the construction of a building

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure, wherein the model is comprised of a group of members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 20 recites an additional step in the mental process, wherein the recitation of “…within the 3-D tool…” is “simply adding a general purpose computer or computer components after the fact to an abstract idea” as per MPEP § 2106.05(f)

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 11, 16, 20, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, 2019.

Regarding Claim 1
Liu teaches: 
	A computer implemented method for determining the sheathing material required for construction of a building using a 3-D tool, comprising: (Liu, abstract: “...This research thus presents an automated [computer-implemented] BIM-based approach to reducing sheathing material waste by enabling a proactive design and planning of roof sheathing installation for prefabricated buildings. Specifically, a BIM-based sheathing layout design algorithm, which incorporates trades know-how, is developed to achieve the construction design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the design algorithm to optimize material cutting plans for the generated layout with the objective of minimizing sheathing material waste...””)
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members; ;(Liu, § 3 ¶1 “The present research investigates a BIM-based approach to (1) automating the sheathing layout design development for lightframe roof systems; and (2) automating waste analysis (i.e., planning the sheet cutting) to reduce the material waste. Specifically, a BIM-based roof sheathing design algorithm, which incorporates trades know-how, is developed to achieve the design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the proposed design algorithm to optimize material cutting plans for the generated layout design with the objective of minimizing sheathing material waste. Towards this objective, a series of steps are carried out sequentially. The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage.”, i.e. BIM is an example of a model [it stands for building information model, see abstract] wherein the system receives the model with members, “e.g., truss information” – see figures 11-13 for more clarification – these are example outputs
to clarify on the example modes used, § 5 ¶ 1: “Two typical wood-framed single-family houses are selected as case studies for testing the developed prototype system. In these two case studies, one is an attached garage single family home with hip roof (roof with attached garage); the other is a detached garage single family home with hip roof (roof with detached garage). Both models [of the single family homes, including the roofs] also had a veranda roof on the main level. The BIM models of the framed truss roofs are shown in Fig. 9. On average, the prefabricated production facility of our industry partners (see Fig. 10a) can produce around 40 single family roofs (with an average square footage of 1650) in a month.” – to clarify, see figure 9 the caption of which discloses a “3D BIM model of the roof system”) 
	analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line; ;(Liu, § 3 ¶ 1 as cited above “The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage. Conceptually, the 2D roof surfaces function as a model view of a given BIM model for the sheathing layout design analysis Afterwards, the roof sheathing layout design algorithm is developed to formulate sheathing design alternatives based on the building information extracted from the BIM.” and see the remaining portions of § 3 for more clarification, and see § 3.1 for more clarification including “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and see figure 1 and the description of figure 1
see figure 7 for clarity: this shows the roof, with the members, with the sheathing panels, and with the roof line/edge as the outer boundary)
	processing, by the at least one processor, the group of members to identify a surface which forms a roof; ;(Liu, § 3 ¶ 1 as cited above “The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information)...” – and see figures 7 and 11-13 and § 4 ¶ 1: “...The BIM models of the framed truss roofs [of the group of members which form a roof] are shown in Fig. 9. On average, the prefabricated production facility of our industry partners (see Fig. 10a) can produce around 40 single family roofs (with an average square footage of 1650) in a month”
	incorporating by the at least one processor, the sheathing material into the model within the 3-D tool, wherein a plurality of sheathing material panels are applied to the roof in a first layout; (Liu, see figures 9a-9b, see Liu’s abstract, and see figure 1 – this system creates a “Roof sheathing layout” which is incorporated into the model as shown in the figures, e.g., § 5 ¶ 1: “The BIM models of the framed truss roofs are shown in Fig. 9.” – see the caption of figure 9: “3D BIM model of the roof system”)
comparing, by the at least one processor, the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels …(Liu, § 3.2, ¶¶ 1-2: “The dual objective of this research is to automate the roof sheathing layout design while minimizing material cutting waste for light-frame buildings under construction constraints…In the case of roof sheathing, the width and length of the raw sheathing sheet are fixed because they are available in rectangular shapes with certain dimensions, while the number of sheets of nominal size is a variable that must be minimized to achieve the maximum reduction in construction waste…Ai;j is the area of the jth designed sheathing sheet cut from the ith sheathing sheet stock, determined based on the sheathing layout design; and m is the number of sheathing sheets cut from the ith sheathing sheet stock.” – see eq. 2, this minimizes Ai,j as part of the overall minimization  - a skilled person would have inferred that such a system was comparing the layouts to find the optimal layout, i.e. by means of minimizing eq. 2 subject to the constraints in eq. 3-5 of Liu 
regarding the learning module, see §§ 3.2.1 to 3.2.1.1 for clarification including § 3.2.1 ¶ 1: “…The Greedy and PSO-based hybrid optimization algorithm is a sequence-based approach, and is developed in this study to solve the sheathing cutting optimization model. There are two stages in this hybrid algorithm: (1) optimize the packing sequence of sheathing sheets by means of PSO and (2) place/pack the sequenced sheathing sheets, using a greedy algorithm-based placement method, into sheathing sheet stocks…” and § 3.2.1.1: “…Greedy best algorithm is employed to pack and arrange the sequenced sheathing sheets of designed size (i.e., demands) into the sheets of nominal size (i.e., bins). It is worthy noted that 2D irregular shape cutting of sheathing sheets differs from the traditional 2D irregular shape cutting in the cutting direction…” – these are examples of computer learning modules under the BRI in view of ¶ 72 of the disclosure)
and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with; (Liu, page 1196, col. 2, ¶ 1: “The process to build a prefabricated truss roof at our industry partners is as follows: (1) get roof truss design from the truss supplier; (2) receive roof truss at the plant; (3) build the panel roof in the plant; and (4) transport the roof panels to the site and install. During prefabrication, a quantity estimation of roof sheathing is not necessary as roof panels are built in the plant where sheathing and lumber are stock items and purchased regularly to maintain the inventory. In the case study implementation, an accurate quantity of sheets of sheathing is calculated by the prototype system and material consumption is monitored” – to clarify, also see § 5.1 ¶ 2 “By implementing the cutting plan from the prototype system, the actual material waste for the case studies reached these expected ratios in the field. It should be noted that, at present, there is no machine available for use by our industry partner to cut angled sheets, so all the roof sheathing sheets are cut manually by a worker prior to the installation for the case studies. One worker pre-cut all the sheathing sheets based on the cutting plan generated by the prototype system. In industry common practice of sheathing installation, roof sheathing sheets are cut as it gets attached to the trusses due to the lack of proactive design and planning technology.” and see § 6 ¶ 1-¶ 2 “The field test results show that the sheathing design and installation plan generated from the prototype system ensure design constructability while reducing material waste. The prototype system has been proven to allow project managers to effectively plan field operations by eliminating the guesswork in roof sheathing installation....In this study, ‘information readiness’ of the BIM is achieved by the sheathing design algorithm, while the ‘computational algorithm’ manipulates the information and extends the BIM with construction business intelligence (i.e., material installation plan generation)...”)
as to the fastening locations: page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and then see § 3.1 ¶ 1 “...It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses. These rules are collected from the industry partners, translated into computer-processable codes, and encoded in the roof sheathing design algorithm to ensure the generated layout design alternative complies with trades know-how.” – see figure 7 for an example resulting layout wherein the yellow lines indicate the members for the fasteners (the “studs, joists, and trusses”))
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created; (Liu, see figure 4 for the iterative loop of Liu’s “optimization algorithm”, i.e. this manipulates the layout/model through a plurality of iterations until the “Stop Criteria” is reached; to clarify on the BRI, see ¶¶ 70-72 of the disclosure; to further clarify on Liu see figure 9 for the “3D BIM model of the roof system”;
	rendering, by the one or more processor , an illustration of a placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. (Liu, see figure 7 – this shows that the sheathing materials are numbered, to clarify see figures 12-13 which show similar such panel numbers, e.g. “16”, and are labeled “Installation design”; to clarify see § 6 ¶ 1-¶ 2 “The field test results show that the sheathing design and installation plan generated from the prototype system ensure design constructability while reducing material waste. The prototype system has been proven to allow project managers to effectively plan field operations by eliminating the guesswork in roof sheathing installation....In this study, ‘information readiness’ of the BIM is achieved by the sheathing design algorithm, while the ‘computational algorithm’ manipulates the information and extends the BIM with construction business intelligence (i.e., material installation plan generation).)

Regarding Claim 3
Liu teaches: 
	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material panels, wherein edges of at least two of the sheathing material panels align with a centerline of a member of the group of members. (Liu, see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines – wherein this also shows that the other sheathing panels meet at the centerlines, i.e. “seams should always be spliced on the trusses... [the seams for the sheathing panels are at the trusses]”)

    PNG
    media_image1.png
    285
    184
    media_image1.png
    Greyscale


Regarding Claim 22.
Liu teaches: The computer implemented method of claim 1, wherein each of the sheathing material panels interface with at least one member of the group of members, and a set of fastening locations are located based on the interface between the sheathing material panels and the member.  (Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and seefigure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines – wherein this also shows that the other sheathing panels meet at the centerlines, i.e. “seams should always be spliced on the trusses... [the seams for the sheathing panels are at the trusses]”
to clarify: the seams are “on the trusses” because this is where they are “fasted to the studs, joists, and trusses”)


Regarding Claim 9
Liu teaches: 	A computer program product for determining the sheathing material required for the construction of a building using a 3-D tool, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising: (Liu, abstract: “...This research thus presents an automated [computer-implemented] BIM-based approach to reducing sheathing material waste by enabling a proactive design and planning of roof sheathing installation for prefabricated buildings. Specifically, a BIM-based sheathing layout design algorithm, which incorporates trades know-how, is developed to achieve the construction design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the design algorithm to optimize material cutting plans for the generated layout with the objective of minimizing sheathing material waste...”)
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members; (Liu, § 3 ¶1 “The present research investigates a BIM-based approach to (1) automating the sheathing layout design development for lightframe roof systems; and (2) automating waste analysis (i.e., planning the sheet cutting) to reduce the material waste. Specifically, a BIM-based roof sheathing design algorithm, which incorporates trades know-how, is developed to achieve the design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the proposed design algorithm to optimize material cutting plans for the generated layout design with the objective of minimizing sheathing material waste. Towards this objective, a series of steps are carried out sequentially. The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage.”, i.e. BIM is an example of a model [it stands for building information model, see abstract] wherein the system receives the model with members, “e.g., truss information” – see figures 11-13 for more clarification – these are example outputs
to clarify on the example modes used, § 5 ¶ 1: “Two typical wood-framed single-family houses are selected as case studies for testing the developed prototype system. In these two case studies, one is an attached garage single family home with hip roof (roof with attached garage); the other is a detached garage single family home with hip roof (roof with detached garage). Both models [of the single family homes, including the roofs] also had a veranda roof on the main level. The BIM models of the framed truss roofs are shown in Fig. 9. On average, the prefabricated production facility of our industry partners (see Fig. 10a) can produce around 40 single family roofs (with an average square footage of 1650) in a month.” – to clarify, see figure 9 the caption of which discloses a “3D BIM model of the roof system”) 
	analyze the group of members to determine a group of members associated with a roof line, and calculating a surface associated with the roof surface; (Liu, § 3 ¶ 1 as cited above “The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage. Conceptually, the 2D roof surfaces function as a model view of a given BIM model for the sheathing layout design analysis Afterwards, the roof sheathing layout design algorithm is developed to formulate sheathing design alternatives based on the building information extracted from the BIM.” and see the remaining portions of § 3 for more clarification, and see § 3.1 for more clarification including “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and see figure 1 and the description of figure 1
see figure 7 for clarity: this shows the roof, with the members, with the sheathing panels, and with the roof line/edge as the outer boundary)
	identify at least one sheathing material panel type to be applied to the roof surface and sending a command to incorporate a layer of the sheathing material panels into the model along the roof surface wherein a first layer of the sheathing material panels are created within the 3-D tool; (Liu, § 3.1 ¶ 2: “For each row, the algorithm first identifies its start point; then one sheet of the sheathing sheet of nominal size... placed perpendicular to the trusses at the identified start point” – see figure 1, and see figure 7 for clarification, i.e. a model is made of each panel starting at the “nominal size” of the panel, and these are applied to the structure model to generate the “Roof sheathing layout design” such as shown in figure 7; see figure 9 as well for the “3D BIM model of the roof system”)
	program instructions to process the first layout and using a machine learning module to modify the first layout within the 3-D environment to a second layout within the model; (Liu, figure 9: “3D BIM model of the roof system”, wherein this is an example of a resulting model from Liu’s “optimization” (see figure 4), i.e. § 3.2 ¶ 1: “The dual objective of this research is to automate the roof sheathing layout design while minimizing material cutting waste for light-frame buildings under construction constraints…” and see §§ 3.2.1 to 3.2.1.1 for clarification including § 3.2.1 ¶ 1: “…The Greedy and PSO-based hybrid optimization algorithm is a sequence-based approach, and is developed in this study to solve the sheathing cutting optimization model. There are two stages in this hybrid algorithm: (1) optimize the packing sequence of sheathing sheets by means of PSO and (2) place/pack the sequenced sheathing sheets, using a greedy algorithm-based placement method, into sheathing sheet stocks…” and § 3.2.1.1: “…Greedy best algorithm is employed to pack and arrange the sequenced sheathing sheets of designed size (i.e., demands) into the sheets of nominal size (i.e., bins). It is worthy noted that 2D irregular shape cutting of sheathing sheets differs from the traditional 2D irregular shape cutting in the cutting direction…” – these are examples of machine learning modules under the BRI in view of ¶ 72 of the disclosure)
	determining an installation order of the sheathing material panels on an analysis of second layout;  and render an illustration of a placement of the sheathing material panels based on an installation order of the panels. (Liu, see figure 7 – this shows that the sheathing materials are numbered, to clarify see figures 12-13 which show similar such panel numbers, e.g. “16”, and are labeled “Installation design”; to clarify see § 6 ¶ 1-¶ 2 “The field test results show that the sheathing design and installation plan generated from the prototype system ensure design constructability while reducing material waste. The prototype system has been proven to allow project managers to effectively plan field operations by eliminating the guesswork in roof sheathing installation....In this study, ‘information readiness’ of the BIM is achieved by the sheathing design algorithm, while the ‘computational algorithm’ manipulates the information and extends the BIM with construction business intelligence (i.e., material installation plan generation).)


Regarding Claim 11.
Liu teaches: 
	The computer program product of claim 9, the program instructions further comprising, calculate the positioning of the sheathing material, wherein an edge of at least two of the sheathing material panels align with a centerline of a member of the group of members. (Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and seefigure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses [at the centerlines, as shown in figure 7] and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines – wherein this also shows that the other sheathing panels meet at the centerlines, i.e. “seams should always be spliced on the trusses... [the seams for the sheathing panels are at the trusses]”
to clarify: the seams are “on the trusses” at the centerlines [as shown in figure 7] because this is where they are “fasted to the studs, joists, and trusses”)


Regarding Claim 23.
Liu teaches: 
	The computer program product of claim 9, further comprising, the program instructions place the sheathing material panels so that each sheathing material panels interfaces with at least one member, wherein the interface between the sheathing material panels and the member establishes a set of fastening locations. (Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” and seefigure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses [at the centerlines, as shown in figure 7] and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines – wherein this also shows that the other sheathing panels meet at the centerlines, i.e. “seams should always be spliced on the trusses... [the seams for the sheathing panels are at the trusses]”
to clarify: the seams are “on the trusses” at the centerlines [as shown in figure 7] because this is where they are “fasted to the studs, joists, and trusses”)


Regarding Claim 24.
Liu teaches: 	The computer program product of claim 9, the program instructions further comprising, identifying an overlap of the sheathing material panels based on a sheathing material installation procedure based on a sheathing material type. (Liu, § 3.1 ¶ 1: “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams [seams are where the panels meet, i.e. the seam is the overlap seam between the panels] should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” – to clarify: page 1190, ¶ 1: “These sheathing sheets of nominal sizes [example of type, see page 1190 col. 1 ¶ 1 “come in rectangular shapes of varying dimensions (e.g., 4’ x 8’  and 4’ x 12’)”] need to be cut to fit the designed dimensions [to avoid an identified overlap with other panels in the installation procedure which specifies these designed dimensions], then fastened to the studs, joists, and truss” – i.e., the panels are cut to fit the dimensions and fastened at the seams, this would have also included an identified overlap between panels wherein the overlapping portion is “cut to fit”
In addition, for a second example of this being based on the type see § 3.2.1.1: “Sheathing sheets, such as oriented strand board” – i.e. the nominal sizes provided by Liu are nominal for “oriented strand board”)

Regarding Claim 16.
Liu teaches: A system for determining the sheathing material required for the construction of a building, comprising:	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising: :(Liu, abstract: “...This research thus presents an automated [computer-implemented] BIM-based approach to reducing sheathing material waste by enabling a proactive design and planning of roof sheathing installation for prefabricated buildings. Specifically, a BIM-based sheathing layout design algorithm, which incorporates trades know-how, is developed to achieve the construction design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the design algorithm to optimize material cutting plans for the generated layout with the objective of minimizing sheathing material waste...”)
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members; ;(Liu, § 3 ¶1 “The present research investigates a BIM-based approach to (1) automating the sheathing layout design development for lightframe roof systems; and (2) automating waste analysis (i.e., planning the sheet cutting) to reduce the material waste. Specifically, a BIM-based roof sheathing design algorithm, which incorporates trades know-how, is developed to achieve the design automation. A hybrid algorithm integrating greedy algorithm and particle swarm algorithm is applied in connection with the proposed design algorithm to optimize material cutting plans for the generated layout design with the objective of minimizing sheathing material waste. Towards this objective, a series of steps are carried out sequentially. The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage.”, i.e. BIM is an example of a model [it stands for building information model, see abstract] wherein the system receives the model with members, “e.g., truss information” – see figures 11-13 for more clarification – these are example outputs
to clarify on the example modes used, § 5 ¶ 1: “Two typical wood-framed single-family houses are selected as case studies for testing the developed prototype system. In these two case studies, one is an attached garage single family home with hip roof (roof with attached garage); the other is a detached garage single family home with hip roof (roof with detached garage). Both models [of the single family homes, including the roofs] also had a veranda roof on the main level. The BIM models of the framed truss roofs are shown in Fig. 9. On average, the prefabricated production facility of our industry partners (see Fig. 10a) can produce around 40 single family roofs (with an average square footage of 1650) in a month.”) 
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model; (Liu, § 3 ¶ 1 as cited above “The first step is to interpret the BIM in order to extract relevant information pertinent to roof sheathing design (e.g., truss information). The 3D geometrical information in a given BIM is transformed into a 2D local coordinate system (of roof surfaces) to ease the configuration of the sheathing sheet layout for each component in the later stage. Conceptually, the 2D roof surfaces function as a model view of a given BIM model for the sheathing layout design analysis Afterwards, the roof sheathing layout design algorithm is developed to formulate sheathing design alternatives based on the building information extracted from the BIM.” and see the remaining portions of § 3 for more clarification, and see § 3.1 for more clarification including “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and see figure 1 and the description of figure 1 – also, see figure 7 which shows the roof line/edge and the members)
	process the group of members to identify member specific properties; (Liu, as cited above teaches this – see § 3 and § 3.1 including the teachings on “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 1 – member properties, e.g. orientation and location, are identified), also see figures 7-9 for more clarification, e.g. the yellow lines in figure 7 show the orientation and locations of the roofing members that were identified)
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created; (Liu, see figures 9a-9b which show a “3D BIM model of the roof system”, see Liu’s abstract, and see figure 1 – this system creates a “Roof sheathing layout” which is incorporated into the model as shown in the figures, e.g., § 5 ¶ 1: “The BIM models of the framed truss roofs are shown in Fig. 9.” – see figure 7 for an example result; as to the type see Liu’s abstract for “oriented strand board” and see page 1190, col. 1, ¶ 1: “Raw sheathing sheets, however, come in rectangular shapes of varying dimensions…” – i.e. for Liu’s identified material type, there are identified types of sizes wherein § 3.1 ¶ 1 clarifies: “For each row, the algorithm first identifies its start point; then one sheet of the sheathing sheet of nominal size…The rules of nominal size selection are expressed as in Eq. (1).”)
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models; …(Liu, § 3.2, ¶¶ 1-2: “The dual objective of this research is to automate the roof sheathing layout design while minimizing material cutting waste for light-frame buildings under construction constraints…In the case of roof sheathing, the width and length of the raw sheathing sheet are fixed because they are available in rectangular shapes with certain dimensions, while the number of sheets of nominal size is a variable that must be minimized to achieve the maximum reduction in construction waste…Ai;j is the area of the jth designed sheathing sheet cut [example of installation steps for each sheet for each iteration] from the ith sheathing sheet stock, determined based on the sheathing layout design; and m is the number of sheathing sheets cut from the ith sheathing sheet stock.” – see eq. 2, this minimizes Ai,j as part of the overall minimization  - a skilled person would have inferred that such a system was comparing the layouts to find the optimal layout, i.e. by means of minimizing eq. 2 subject to the constraints in eq. 3-5 of Liu – to clarify, § 3.2 ¶ 1: “In this research, the cutting of roof sheathing sheets is addressed as a two-dimensional (2D) irregular shape cutting [cuts are in 2D] optimization problem to minimize construction material waste for the generated layout design” – and see figures 7 and 12-13 which show that the optimization is such that the panels do not overlap, and do not extend beyond the roof edge 
regarding the learning module, see §§ 3.2.1 to 3.2.1.1 for clarification including § 3.2.1 ¶ 1: “…The Greedy and PSO-based hybrid optimization algorithm is a sequence-based approach, and is developed in this study to solve the sheathing cutting optimization model. There are two stages in this hybrid algorithm: (1) optimize the packing sequence of sheathing sheets by means of PSO and (2) place/pack the sequenced sheathing sheets, using a greedy algorithm-based placement method, into sheathing sheet stocks…” and § 3.2.1.1: “…Greedy best algorithm is employed to pack and arrange the sequenced sheathing sheets of designed size (i.e., demands) into the sheets of nominal size (i.e., bins). It is worthy noted that 2D irregular shape cutting of sheathing sheets differs from the traditional 2D irregular shape cutting in the cutting direction…” – these are examples of machine learning modules under the BRI in view of ¶ 72 of the disclosure;)
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order (Liu, first see figure 7 which shows an illustration of the placement of the panels, wherein each panel is numbers for the installation order (see figures 12-13 for similar numbers in the “Installation Design” drawings; wherein page 1190, col. 1, ¶ 1 clarifies “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” And see figure 1, see § 3.1, see figure 7 as cited above – the positions of the members are used to place the sheathing, i.e. as per § 3.1 “For instance, sheathing sheet seams should always be spliced on the trusses [at the centerlines, as shown in figure 7] and/or be staggered, while the sheet orientation should be perpendicular to the trusses.” and figure 7 shows this – e.g., see sheathing panel # 36 which shows the edges are on the centerlines – wherein this also shows that the other sheathing panels meet at the centerlines, i.e. “seams should always be spliced on the trusses... [the seams for the sheathing panels are at the trusses]”
to clarify: the seams are “on the trusses” at the centerlines [as shown in figure 7] because this is where they are “fasted to the studs, joists, and trusses”)


Regarding Claim 20.
Liu teaches: 	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. (Liu, §  3.1 “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses. These rules are collected from the industry partners, translated into computer-processable codes, and encoded in the roof sheathing design algorithm to ensure the generated layout design alternative complies with trades know-how.” – and see figure 7 and figures 12-13 which show example resulting illustration that depict the panels fit within the roofline, the panels are “spliced on the trusses and/or staggered” [see the edges of the panels as compared to the members in fig. 7] – and see  Liu, page 1190, col. 1, ¶ 1 “These sheathing sheets of nominal sizes need to be cut to fit the designed dimensions, then fastened to the studs, joists, and trusses.” [the yellow members in fig. 7 are the fastening locations] – to clarify, see figure 9 for the “3D BIM model of the roof system.” Wherein 9b shows the members with respect to the panels for fastening in 3D

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Towards sustainable construction: BIM-enabled design and planning of roof sheathing installation for prefabricated buildings”, July 7th, 2019 in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, November 2011, accessed via nrca.net. 

Regarding Claim 4
Liu teaches:
	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required…(Liu, § 3.1 teaches that “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses. These rules are collected from the industry partners, translated into computer-processable codes, and encoded in the roof sheathing design algorithm to ensure the generated layout design alternative complies with trades know-how”25COEN20.US.U.00303 wherein the abstract teaches that the “sheathing material” is “e.g., oriented strand board” which as per page 1190 col. 1 ¶ 1 “come in rectangular shapes of varying dimensions (e.g., 4’ x 8’  and 4’ x 12’)”, and also see page 1200 col. 1 ¶ 1 “The authors made another experiment in which the layout design algorithm use 4’ x 12’ sheets in designing layouts, instead of the rules expressed in equation (1).” and see equation 1 in section 3.1 which shows this selects the “length of selected nominal size” – in other words, the system calculates, using the “rules” that have been “translated into computer-processable codes” the type of sheathing material (e.g., the size, and also the material being oriented strand board – these are both examples of a type) and in regards to a number of layers, this is also calculated, i.e. see figure 7, 9 and figures 12-13 – these show that there are a number of layers of sheathing is determined, using the “rules” as a single layer, i.e. the number of sheathing layers = 1)

Liu does not explicitly teach:
...based on a predetermined insulation rating. 

Kirby teaches:
based on a predetermined insulation rating. (Kirby, page 31 – “NRCA continues to recommend proper design and installation of an insulation layer because an underinsulated building envelope is not energy-efficient. And from a building owner’s perspective, installing high R-value roof insulation should  be a priority for energy efficiency at the roof level...A proper design for an insulation layer is two or more layers of insulation with staggered and offset joints and a cover board layer to separate the primary thermal insulation layer from the membrane. Mechanical fasteners only should be used to secure the bottom layer(s) of insulation, not the top layer” and then see the section “R-value” starting on page 32 which teaches “NRCA recommends designers specify thermal resistance (R-value) and thickness of insulation for the roof assembly based on in-service R-values rather than according to an advertised R-value. For instance, a designer should specify “provide 5 inches of polyisocyanurate” rather than “provide an R-value of 25.” This ensures bids are based on equivalent insulation thicknesses...For example, assume a roof system over a steel deck is specified to have an R-value of 25 with no additional installation requirements. The likely solution is to mechanically fasten a single layer of 4-inch-thick polyisocyanurate with an advertised R-value of 25 (or 6.25 per inch). (There are several manufacturers who offer a 4-inch-thick polyisocyanurate board with an advertised R-value of 25.)...” and see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-inch-thick polyisocyanurate board typically is needed as the bottom layer for uplift resistance and fire ratings.”, in other words it would have been obvious that as part of the “trades know-how” that is implemented as rules in Liu (see above citations) to also include determining the number of layers of sheathing and the type of the layers based on the “R-value” and “fire ratings” (Kirby, as cited above), also for relevance see the section “Installation matters” which teaches an overview of the “trades know-how” for placing the insulation with the other layers)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing roof sheathing based on “trades know-how” with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”
Also, the Examiner notes that “NRCA” is the National Roofing Contractors Association Trade association wherein as per page 33 of Kirby “James R. Kirby, AIA , is NRCA’s associate executive director of technical communications”. 

Regarding Claim 5
Liu teaches:	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required …...(Liu, § 3.1 teaches that “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses. These rules are collected from the industry partners, translated into computer-processable codes, and encoded in the roof sheathing design algorithm to ensure the generated layout design alternative complies with trades know-how”25COEN20.US.U.00303 wherein the abstract teaches that the “sheathing material” is “e.g., oriented strand board” which as per page 1190 col. 1 ¶ 1 “come in rectangular shapes of varying dimensions (e.g., 4’ x 8’  and 4’ x 12’)”, and also see page 1200 col. 1 ¶ 1 “The authors made another experiment in which the layout design
algorithm use 4’ x 12’ sheets in designing layouts, instead of the rules expressed in equation (1).” and see equation 1 in section 3.1 which shows this selects the “length of selected nominal size” – in other words, the system calculates, using the “rules” that have been “translated into computer-processable codes” the type of sheathing material (e.g., the size, and also the material being oriented strand board – these are both examples of a type) and in regards to a number of layers, this is also calculated, i.e. see figure 7, 9 and figures 12-13 – these show that there are a number of layers of sheathing is determined, using the “rules” as a single layer, i.e. the number of sheathing layers = 1)

Liu does not explicitly teach:
	...based on a predetermined fire proof rating. 

Kirby teaches:
based on a predetermined fire proof(Kirby, page 31 – “NRCA continues to recommend proper design and installation of an insulation layer because an underinsulated building envelope is not energy-efficient. And from a building owner’s perspective, installing high R-value roof insulation should  be a priority for energy efficiency at the roof level...A proper design for an insulation layer is two or more layers of insulation with staggered and offset joints and a cover board layer to separate the primary thermal insulation layer from the membrane. Mechanical fasteners only should be used to secure the bottom layer(s) of insulation, not the top layer” and then see the section “R-value” starting on page 32 which teaches “NRCA recommends designers specify thermal resistance (R-value) and thickness of insulation for the roof assembly based on in-service R-values rather than according to an advertised R-value. For instance, a designer should specify “provide 5 inches of polyisocyanurate” rather than “provide an R-value of 25.” This ensures bids are based on equivalent insulation thicknesses...For example, assume a roof system over a steel deck is specified to have an R-value of 25 with no additional installation requirements. The likely solution is to mechanically fasten a single layer of 4-inch-thick polyisocyanurate with an advertised R-value of 25 (or 6.25 per inch). (There are several manufacturers who offer a 4-inch-thick polyisocyanurate board with an advertised R-value of 25.)...” and see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-inch-thick polyisocyanurate board typically is needed as the bottom layer for uplift resistance and fire ratings.”, in other words it would have been obvious that as part of the “trades know-how” that is implemented as rules in Liu (see above citations) to also include determining the number of layers of sheathing and the type of the layers based on the “R-value” and “fire ratings” (Kirby, as cited above), also for relevance see the section “Installation matters” which teaches an overview of the “trades know-how” for placing the insulation with the other layers)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing roof sheathing based on “trades know-how” with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”
Also, the Examiner notes that “NRCA” is the National Roofing Contractors Association Trade association wherein as per page 33 of Kirby “James R. Kirby, AIA , is NRCA’s associate executive director of technical communications”. 

Regarding Claim 12.
Liu teaches:

	The computer program product of claim 9, the program instructions further comprising, calculate a number of layers of sheathing material and a type of sheathing material required …...(Liu, § 3.1 teaches that “It should be noted that it is crucial to follow trades know-how in laying sheathing sheets on roofs to improve structural integrity and to boost operational efficiency during construction. For instance, sheathing sheet seams should always be spliced on the trusses and/or be staggered, while the sheet orientation should be perpendicular to the trusses. These rules are collected from the industry partners, translated into computer-processable codes, and encoded in the roof sheathing design algorithm to ensure the generated layout design alternative complies with trades know-how”25COEN20.US.U.00303 wherein the abstract teaches that the “sheathing material” is “e.g., oriented strand board” which as per page 1190 col. 1 ¶ 1 “come in rectangular shapes of varying dimensions (e.g., 4’ x 8’  and 4’ x 12’)”, and also see page 1200 col. 1 ¶ 1 “The authors made another experiment in which the layout design
algorithm use 4’ x 12’ sheets in designing layouts, instead of the rules expressed in equation (1).” and see equation 1 in section 3.1 which shows this selects the “length of selected nominal size” – in other words, the system calculates, using the “rules” that have been “translated into computer-processable codes” the type of sheathing material (e.g., the size, and also the material being oriented strand board – these are both examples of a type) and in regards to a number of layers, this is also calculated, i.e. see figure 7, 9 and figures 12-13 – these show that there are a number of layers of sheathing is determined, using the “rules” as a single layer, i.e. the number of sheathing layers = 1)

Kirby teaches:
based on a predetermined insulation rating. (Kirby, page 31 – “NRCA continues to recommend proper design and installation of an insulation layer because an underinsulated building envelope is not energy-efficient. And from a building owner’s perspective, installing high R-value roof insulation should  be a priority for energy efficiency at the roof level...A proper design for an insulation layer is two or more layers of insulation with staggered and offset joints and a cover board layer to separate the primary thermal insulation layer from the membrane. Mechanical fasteners only should be used to secure the bottom layer(s) of insulation, not the top layer” and then see the section “R-value” starting on page 32 which teaches “NRCA recommends designers specify thermal resistance (R-value) and thickness of insulation for the roof assembly based on in-service R-values rather than according to an advertised R-value. For instance, a designer should specify “provide 5 inches of polyisocyanurate” rather than “provide an R-value of 25.” This ensures bids are based on equivalent insulation thicknesses...For example, assume a roof system over a steel deck is specified to have an R-value of 25 with no additional installation requirements. The likely solution is to mechanically fasten a single layer of 4-inch-thick polyisocyanurate with an advertised R-value of 25 (or 6.25 per inch). (There are several manufacturers who offer a 4-inch-thick polyisocyanurate board with an advertised R-value of 25.)...” and see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-inch-thick polyisocyanurate board typically is needed as the bottom layer for uplift resistance and fire ratings.”, in other words it would have been obvious that as part of the “trades know-how” that is implemented as rules in Liu (see above citations) to also include determining the number of layers of sheathing and the type of the layers based on the “R-value” and “fire ratings” (Kirby, as cited above), also for relevance see the section “Installation matters” which teaches an overview of the “trades know-how” for placing the insulation with the other layers)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for optimizing roof sheathing based on “trades know-how” with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”
Also, the Examiner notes that “NRCA” is the National Roofing Contractors Association Trade association wherein as per page 33 of Kirby “James R. Kirby, AIA , is NRCA’s associate executive director of technical communications”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting – 16/822,153
Claim 1, 3, 9, 11, 16, 20, 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12-13 of copending Application No. 16/822,153 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
Instant claims 1 and 16 being for a computer implemented method and a system with a processor and memory are obvious variations of the co-pending ‘153 claim 8 being a “computer program product”.
The instant claimed inventions are for a roof – the co-pending is for the obvious variation of a ceiling/floor (e.g. claim 8 in the ‘153 for “an area between the intersection of the floor joists and the wall”).
The instant claim 1 recites a step of comparing using a computer learning module – this is an obvious variation of the co-pending claim’s use of machine learning, when these limitations are given their BRI in view of their respective specifications (¶ 72 in the instant, ¶ 71 in the co-pending). Instant claims 9 and 16 recite similar limitations and are rejected under a similar rationale. 
The instant claims recite steps involving fastening locations – these steps are obvious variations of the co-pending dependent claims 12-13. 
	The overlapping areas/overlap features in claims 16 and 24 would have been an obvious variation of the co-pending recitation of “manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4-5 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12-13 of copending Application No. 16/822,153 (reference application) as taken in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, 2011

Regarding Claim 4
While the co-pending claimed invention does not recite the following feature, Kirby teaches: The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. (Kirby, page 31 – “NRCA continues to recommend proper design and installation of an insulation layer because an underinsulated building envelope is not energy-efficient. And from a building owner’s perspective, installing high R-value roof insulation should  be a priority for energy efficiency at the roof level...A proper design for an insulation layer is two or more layers of insulation with staggered and offset joints and a cover board layer to separate the primary thermal insulation layer from the membrane. Mechanical fasteners only should be used to secure the bottom layer(s) of insulation, not the top layer” and then see the section “R-value” starting on page 32 which teaches “NRCA recommends designers specify thermal resistance (R-value) and thickness of insulation for the roof assembly based on in-service R-values rather than according to an advertised R-value. For instance, a designer should specify “provide 5 inches of polyisocyanurate” rather than “provide an R-value of 25.” This ensures bids are based on equivalent insulation thicknesses...For example, assume a roof system over a steel deck is specified to have an R-value of 25 with no additional installation requirements. The likely solution is to mechanically fasten a single layer of 4-inch-thick polyisocyanurate with an advertised R-value of 25 (or 6.25 per inch). (There are several manufacturers who offer a 4-inch-thick polyisocyanurate board with an advertised R-value of 25.)...” and see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-inch-thick polyisocyanurate board typically is needed as the bottom layer for uplift resistance and fire ratings.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from co-pending claimed invention with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”


Regarding Claim 5
While the co-pending claimed invention does not recite the following feature, Kirby teaches: The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined fire proof rating. (Kirby, see pages 31-32 as cited above for claim 4, then see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-inch-thick polyisocyanurate board typically is needed as the bottom layer for uplift resistance and fire ratings”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from co-pending claimed invention with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”

Regarding Claim 12.
	Claim 12 is rejected under a similar rationale as claim 4.

Application # 16/822,144
Application # 16/822,153
Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building using a 3-D tool, comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line;
	processing, by the at least one processor, the group of members to identify a surface which forms a roof;
	incorporating by the at least one processor, the sheathing material into the model within the 3-D tool, wherein a plurality of sheathing material panels are applied to the roof in a first layout;
	comparing, by the at least one processor, the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	rendering, by the one or more processor , an illustration of a placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 3

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material panels, wherein edges of at least two of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 9

	A computer program product for determining the sheathing material required for the construction of a building using a 3-D tool, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof line, and calculating a surface associated with the roof surface;
	identify at least one sheathing material panel type to be applied to the roof surface and sending a command to incorporate a layer of the sheathing material panels into the model along the roof surface wherein a first layer of the sheathing material panels are created within the 3-D tool;
	program instructions to process the first layout and using a machine learning module to modify the first layout within the 3-D environment to a second layout within the model;
	determining an installation order of the sheathing material panels on an analysis of second layout;
	and render an illustration of a placement of the sheathing material panels based on an installation order of the panels. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 11.

	The computer program product of claim 9, the program instructions further comprising, calculate the positioning of the sheathing material, wherein an edge of at least two of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between floor joists and wall panels;
	identify an area between the intersection of the floor joists and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels,;
	and , generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 22.

	The computer implemented method of claim 1, wherein each of the sheathing material panels interface with at least one member of the group of members, and a set of fastening locations are located based on the interface between the sheathing material panels and the member. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 23.

	The computer program product of claim 9, further comprising, the program instructions place the sheathing material panels so that each sheathing material panels interfaces with at least one member, wherein the interface between the sheathing material panels and the member establishes a set of fastening locations. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 24.

	The computer program product of claim 9, the program instructions further comprising, identifying an overlap of the sheathing material panels based on a sheathing material installation procedure based on a sheathing material type.


manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels;



Double Patenting – 16/822,172
Claim 1, 3, 9, 11, 16, 20, 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12-13 of copending Application No. 16/822,172 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
Instant claims 1 and 16 being for a computer implemented method and a system with a processor and memory are obvious variations of the co-pending claim 8 being a “computer program product”.
The instant claimed inventions are for a roof – the co-pending is for the obvious variation of a ceiling (e.g., the co-pending “an area between the intersection of the roof trusses and the wall panels” and similar recitations). 
The instant claim 1 recites a step of comparing using a computer learning module – this is an obvious variation of the co-pending claim’s use of machine learning, when these limitations are given their BRI in view of their respective specifications (¶ 72 in the instant, ¶ 71 in the co-pending). Instant claims 9 and 16 recite similar limitations and are rejected under a similar rationale. 
The instant claims recite steps involving fastening locations – these steps are obvious variations of the co-pending dependent claims 12-13. 
	The overlapping areas/overlap features in claims 16 and 24 would have been an obvious variation of the co-pending recitation of “manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 4-5 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 12-13 of copending Application No. 16/822,172 (reference application) as taken in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, 2011

Regarding Claim 4
While the co-pending claimed invention does not recite the following feature, Kirby teaches: The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. (Kirby, page 31 – “NRCA continues to recommend proper design and installation of an insulation layer because an underinsulated building envelope is not energy-efficient. And from a building owner’s perspective, installing high R-value roof insulation should  be a priority for energy efficiency at the roof level...A proper design for an insulation layer is two or more layers of insulation with staggered and offset joints and a cover board layer to separate the primary thermal insulation layer from the membrane. Mechanical fasteners only should be used to secure the bottom layer(s) of insulation, not the top layer” and then see the section “R-value” starting on page 32 which teaches “NRCA recommends designers specify thermal resistance (R-value) and thickness of insulation for the roof assembly based on in-service R-values rather than according to an advertised R-value. For instance, a designer should specify “provide 5 inches of polyisocyanurate” rather than “provide an R-value of 25.” This ensures bids are based on equivalent insulation thicknesses...For example, assume a roof system over a steel deck is specified to have an R-value of 25 with no additional installation requirements. The likely solution is to mechanically fasten a single layer of 4-inch-thick polyisocyanurate with an advertised R-value of 25 (or 6.25 per inch). (There are several manufacturers who offer a 4-inch-thick polyisocyanurate board with an advertised R-value of 25.)...” and see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-inch-thick polyisocyanurate board typically is needed as the bottom layer for uplift resistance and fire ratings.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from co-pending claimed invention with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”


Regarding Claim 5
While the co-pending claimed invention does not recite the following feature, Kirby teaches: The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined fire proof rating. (Kirby, see pages 31-32 as cited above for claim 4, then see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-inch-thick polyisocyanurate board typically is needed as the bottom layer for uplift resistance and fire ratings”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from co-pending claimed invention with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”

Regarding Claim 12.
	Claim 12 is rejected under a similar rationale as claim 4.

Application # 16/822,144
Application # 16/822,172
Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building using a 3-D tool, comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line;
	processing, by the at least one processor, the group of members to identify a surface which forms a roof;
	incorporating by the at least one processor, the sheathing material into the model within the 3-D tool, wherein a plurality of sheathing material panels are applied to the roof in a first layout;
	comparing, by the at least one processor, the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	rendering, by the one or more processor , an illustration of a placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identify an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels;
	and generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.
The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 


Regarding Claim 3

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material panels, wherein edges of at least two of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 9

	A computer program product for determining the sheathing material required for the construction of a building using a 3-D tool, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof line, and calculating a surface associated with the roof surface;
	identify at least one sheathing material panel type to be applied to the roof surface and sending a command to incorporate a layer of the sheathing material panels into the model along the roof surface wherein a first layer of the sheathing material panels are created within the 3-D tool;
	program instructions to process the first layout and using a machine learning module to modify the first layout within the 3-D environment to a second layout within the model;
	determining an installation order of the sheathing material panels on an analysis of second layout;
	and render an illustration of a placement of the sheathing material panels based on an installation order of the panels. 


Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identify an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels;
	and generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.
The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 11.

	The computer program product of claim 9, the program instructions further comprising, calculate the positioning of the sheathing material, wherein an edge of at least two of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 8

	A computer program product for determining the sheathing materials required for construction of a building, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure in a 3D program, wherein the model is comprised of a set of members;
	analyze the group of members to determine a selection of the group of members which are associated with an intersection between roof trusses and wall panels;
	identify an area between the intersection of the roof trusses and the wall panels, wherein a surface is identified;
	generating a 3d model file for a sheathing material panel in the 3D program to be applied to the surface;
	sending a command to apply the sheathing material panels to the surface in a predetermined orientation, wherein the model is manipulated to include the sheathing material panels and a first layer of the sheathing material panels is created;
	adjusting, using a machine learning module the sheathing material panels in the first layer based on intersections of the sheathing material panels and the surface an assembly process, and interfacing of each sheathing material panel with at least one of the group of members wherein a second layer is formed and replaced the first layer within the model;
	manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels;
	and generating a set of illustrations showing of the second layer, wherein each sheathing material panel is numbered based on the installation order. 

Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.
The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 


Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 22.

	The computer implemented method of claim 1, wherein each of the sheathing material panels interface with at least one member of the group of members, and a set of fastening locations are located based on the interface between the sheathing material panels and the member. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 23.

	The computer program product of claim 9, further comprising, the program instructions place the sheathing material panels so that each sheathing material panels interfaces with at least one member, wherein the interface between the sheathing material panels and the member establishes a set of fastening locations. 


Regarding Claim 12.

	The computer program product of claim 8, wherein the comparing of the sheathing material and the roof layout includes accounting for a set of fastening locations, wherein the group of members have a first set of fastening locations and the sheathing material have a second set of fastening locations. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the program instructions further comprising, align the set of fastening locations of the group of members and the sheathing material panels and incorporating the fastening locations into the model. 



Regarding Claim 24.

	The computer program product of claim 9, the program instructions further comprising, identifying an overlap of the sheathing material panels based on a sheathing material installation procedure based on a sheathing material type.


manipulate the sheathing material panels which interfere with an edge of the plane, wherein portions of the sheathing material panels that extend over the edge of the plane, an order is sent to the 3D tool to remove those portions of the sheathing material panels;




Double Patenting – 16/822,128
Claim 1, 3, 9, 11, 16, 20, 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of copending Application No. 16/822,128 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
Instant claims 9 and 16 being for a computer program product and a system with a processor and memory are obvious variations of the co-pending claim 1 being a “computer method”.
The instant claimed inventions are for a roof – the co-pending is for the obvious variation of “floors of a structure”. 
The instant claim 1 recites a step of comparing using a computer learning module – this is an obvious variation of the co-pending claim’s use of machine learning, when these limitations are given their BRI in view of their respective specifications (¶ 72 in the instant, ¶ 70 in the co-pending). Instant claims 9 and 16 recite similar limitations and are rejected under a similar rationale. 
The instant claims recite steps involving fastening locations – these steps are obvious variations of the co-pending recitation of " wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	The overlapping areas/overlap features in claims 16 and 24 would have been an obvious variation of the co-pending recitations for positioning the panels with respect to the members, including: “...sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;” and “calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist” – as a skilled person would have inferred that there would be a number of members/floor joists for a structure, and a number of panels, as such they would have found it obvious that in such a placement there would have been some panels that overlap. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 4-5 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of copending Application No. 16/822,128 (reference application) as taken in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, 2011

Regarding Claim 4
While the co-pending claimed invention does not recite the following feature, Kirby teaches: The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. (Kirby, page 31 – “NRCA continues to recommend proper design and installation of an insulation layer because an underinsulated building envelope is not energy-efficient. And from a building owner’s perspective, installing high R-value roof insulation should  be a priority for energy efficiency at the roof level...A proper design for an insulation layer is two or more layers of insulation with staggered and offset joints and a cover board layer to separate the primary thermal insulation layer from the membrane. Mechanical fasteners only should be used to secure the bottom layer(s) of insulation, not the top layer” and then see the section “R-value” starting on page 32 which teaches “NRCA recommends designers specify thermal resistance (R-value) and thickness of insulation for the roof assembly based on in-service R-values rather than according to an advertised R-value. For instance, a designer should specify “provide 5 inches of polyisocyanurate” rather than “provide an R-value of 25.” This ensures bids are based on equivalent insulation thicknesses...For example, assume a roof system over a steel deck is specified to have an R-value of 25 with no additional installation requirements. The likely solution is to mechanically fasten a single layer of 4-inch-thick polyisocyanurate with an advertised R-value of 25 (or 6.25 per inch). (There are several manufacturers who offer a 4-inch-thick polyisocyanurate board with an advertised R-value of 25.)...” and see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-inch-thick polyisocyanurate board typically is needed as the bottom layer for uplift resistance and fire ratings.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from co-pending claimed invention with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”


Regarding Claim 5
While the co-pending claimed invention does not recite the following feature, Kirby teaches: The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined fire proof rating. (Kirby, see pages 31-32 as cited above for claim 4, then see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-inch-thick polyisocyanurate board typically is needed as the bottom layer for uplift resistance and fire ratings”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from co-pending claimed invention with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”

Regarding Claim 12.
	Claim 12 is rejected under a similar rationale as claim 4.

Application # 16/822,144
Application # 16/822,128
Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building using a 3-D tool, comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line;
	processing, by the at least one processor, the group of members to identify a surface which forms a roof;
	incorporating by the at least one processor, the sheathing material into the model within the 3-D tool, wherein a plurality of sheathing material panels are applied to the roof in a first layout;
	comparing, by the at least one processor, the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	rendering, by the one or more processor , an illustration of a placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist.

Regarding Claim 3

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material panels, wherein edges of at least two of the sheathing material panels align with a centerline of a member of the group of members. 



Regarding Claim 9

	A computer program product for determining the sheathing material required for the construction of a building using a 3-D tool, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof line, and calculating a surface associated with the roof surface;
	identify at least one sheathing material panel type to be applied to the roof surface and sending a command to incorporate a layer of the sheathing material panels into the model along the roof surface wherein a first layer of the sheathing material panels are created within the 3-D tool;
	program instructions to process the first layout and using a machine learning module to modify the first layout within the 3-D environment to a second layout within the model;
	determining an installation order of the sheathing material panels on an analysis of second layout;
	and render an illustration of a placement of the sheathing material panels based on an installation order of the panels. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist.

Regarding Claim 11.

	The computer program product of claim 9, the program instructions further comprising, calculate the positioning of the sheathing material, wherein an edge of at least two of the sheathing material panels align with a centerline of a member of the group of members. 



Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of-a structure using 3-D tool, the method comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	performing, by the at least one processor , a conflict check on the model of the structure within the 3-D tool, to determine if the group of members are conflict free, wherein if at least one of the members are not conflict free, comparing at least one solution to the conflict and applying a solution to resolve the conflict within the 3-D tool;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model;
	identifying, by the at least one processor, members based on the position and orientation of the members which members are associated with floor joists and which members are associated with interior floor;
	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
	comparing, by the at least one processor, the layout of the sheathing material using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein a second layout is generated;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	generating, by the at least one processor, a set of illustrations showing the sheathing material layout and inputting a numerical value assigned to each sheathing material panel based on the determined installation order. 

Regarding Claim 3

	The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist.

Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 


	comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist.

Regarding Claim 22.

	The computer implemented method of claim 1, wherein each of the sheathing material panels interface with at least one member of the group of members, and a set of fastening locations are located based on the interface between the sheathing material panels and the member. 


comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist.

Regarding Claim 23.

	The computer program product of claim 9, further comprising, the program instructions place the sheathing material panels so that each sheathing material panels interfaces with at least one member, wherein the interface between the sheathing material panels and the member establishes a set of fastening locations. 


comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist.

Regarding Claim 24.

	The computer program product of claim 9, the program instructions further comprising, identifying an overlap of the sheathing material panels based on a sheathing material installation procedure based on a sheathing material type.


comparing, by the at least one processor, an area within the model that a sheathing material will be applied over relative to the members associated with the floor joists and interior structures which interfere with the members associated with the floor joist, wherein an area is identified which the sheathing material will be applied to;
	sending, by the at least one processor, a command to the 3-D tool to populate the model with a layout of the sheathing material within the 3-D tool, wherein each sheathing material interacts with at least one member and at least one mounting location is identified and a fasting location is shown in the 3-D tool within the model;
The computer method of claim 1, further comprising, calculating, by at least one processor, positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist.



Double Patenting – 16/822,124
Claim 1, 3-4, 9, 11-12, 16, 20, 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 of copending Application No. 16/822,124 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
Instant claims 9 and 16 being for a computer program product and a system with a processor and memory are obvious variations of the co-pending claim 1 being a “computer method”.
The instant claimed inventions are for a roof – the co-pending is for the obvious variation of “exterior surface” of a structure. 
The instant claim 1 recites a step of comparing using a computer learning module – this is an obvious variation of the co-pending claim’s use of machine learning, when these limitations are given their BRI in view of their respective specifications (¶ 72 in the instant, ¶ 75 in the co-pending), wherein it would have been obvious to have used machine learning to further optimize the layout. Instant claims 9 and 16 recite similar limitations and are rejected under a similar rationale.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 of copending Application No. 16/822,124 (reference application) as taken in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, 2011

Regarding Claim 5
While the co-pending claimed invention does not recite the following feature, Kirby teaches: The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined fire proof rating. (Kirby, see pages 31-32 as cited previously for claim 4, then see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-inch-thick polyisocyanurate board typically is needed as the bottom layer for uplift resistance and fire ratings”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from co-pending claimed invention with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”

Application # 16/822,144
Application # 16/822,124
Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building using a 3-D tool, comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line;
	processing, by the at least one processor, the group of members to identify a surface which forms a roof;
	incorporating by the at least one processor, the sheathing material into the model within the 3-D tool, wherein a plurality of sheathing material panels are applied to the roof in a first layout;
	comparing, by the at least one processor, the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	rendering, by the one or more processor , an illustration of a placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 


Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 4

	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 

Regarding Claim 5

	The computer method of claim 4, further comprising, calculating, by the at least one processor, the number of layers of sheathing material. 

Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted


Regarding Claim 3

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material panels, wherein edges of at least two of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 1

	…deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;…
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 

…
Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted

In view of the claimed positioning of the panels, a skilled person would have found it obvious that when two panels met at a single member to have the panels meet at the center of a single member, and mounting positions to be on the members [i.e. it would have been obvious to have used screws/nails between each panel into each member]

Regarding Claim 4

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 


Regarding Claim 4

	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 

Regarding Claim 5

	The computer method of claim 4, further comprising, calculating, by the at least one processor, the number of layers of sheathing material. 


Regarding Claim 9

	A computer program product for determining the sheathing material required for the construction of a building using a 3-D tool, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof line, and calculating a surface associated with the roof surface;
	identify at least one sheathing material panel type to be applied to the roof surface and sending a command to incorporate a layer of the sheathing material panels into the model along the roof surface wherein a first layer of the sheathing material panels are created within the 3-D tool;
	program instructions to process the first layout and using a machine learning module to modify the first layout within the 3-D environment to a second layout within the model;
	determining an installation order of the sheathing material panels on an analysis of second layout;
	and render an illustration of a placement of the sheathing material panels based on an installation order of the panels. 


Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 4

	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 

Regarding Claim 5

	The computer method of claim 4, further comprising, calculating, by the at least one processor, the number of layers of sheathing material. 

Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted


Regarding Claim 11.

	The computer program product of claim 9, the program instructions further comprising, calculate the positioning of the sheathing material, wherein an edge of at least two of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 1

	…deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;…
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 

…
Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted

In view of the claimed positioning of the panels, a skilled person would have found it obvious that when two panels met at a single member to have the panels meet at the center of a single member, and mounting positions to be on the members [i.e. it would have been obvious to have used screws/nails between each panel into each member]

Regarding Claim 12.

	The computer program product of claim 9, the program instructions further comprising, calculate a number of layers of sheathing material and a type of sheathing material required based on a predetermined insulation rating. 


Regarding Claim 4

	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 

Regarding Claim 5

	The computer method of claim 4, further comprising, calculating, by the at least one processor, the number of layers of sheathing material. 


Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 1

	A computer method for determining sheathing material required for a construction of a building within 3D modeling software, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
	analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model;
	forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the at least one processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, establishing a set of dimensions related to the location and position of each of the frame members, and determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	analyzing, by the least one processor, a layout of the sheathing material on the frame members and accommodating the apertures, wherein a machine learning module determines the layout of the sheathing material;
	displaying , by the at least one processor, the model, wherein sheathing material models are applied to the model of the structure, and the sheathing material model is applied based on the analyzed layout, and wherein each sheathing material model is modified not to interfere with apertures of the model;
	analyzing, by the at least one processor, to determine if the sheathing material models have any conflict between the frame members and the apertures, wherein if it is determined that a conflict exists, identifying the sheathing material model, aperture, or frame member involved in the conflict;
	displaying , by the at least one processor, at least one solution to the identified conflict, wherein the presented solution is a computer-generated modification to the sheathing material model or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material model to align with an edge of the wall panel, wherein the alteration of the sheathing material model is a manipulation of the sheathing material model and an adjustment to an alignment of the sheathing material model;
	deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;
	updating, by the at least one processor, the model of the structure with the sheathing material models, wherein a second model of the structure is formed;
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 


Regarding Claim 4

	The computer method of claim 1, further comprising, adjusting, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 

Regarding Claim 5

	The computer method of claim 4, further comprising, calculating, by the at least one processor, the number of layers of sheathing material. 

Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted


Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 


Regarding Claim 1

	…deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;…
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 

…
Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted

In view of the claimed positioning of the panels, a skilled person would have found it obvious that when two panels met at a single member to have the panels meet at the center of a single member, and mounting positions to be on the members [i.e. it would have been obvious to have used screws/nails between each panel into each member]

Regarding Claim 22.

	The computer implemented method of claim 1, wherein each of the sheathing material panels interface with at least one member of the group of members, and a set of fastening locations are located based on the interface between the sheathing material panels and the member. 


Regarding Claim 1

	…deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;…
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 

…
Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted

In view of the claimed positioning of the panels, a skilled person would have found it obvious that when two panels met at a single member to have the panels meet at the center of a single member, and mounting positions to be on the members [i.e. it would have been obvious to have used screws/nails between each panel into each member]

Regarding Claim 23.

	The computer program product of claim 9, further comprising, the program instructions place the sheathing material panels so that each sheathing material panels interfaces with at least one member, wherein the interface between the sheathing material panels and the member establishes a set of fastening locations. 


Regarding Claim 1

	…deriving , by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material models , and the intersection of the frame members;…
	and rendering, by the at least one processor, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 

…
Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted

In view of the claimed positioning of the panels, a skilled person would have found it obvious that when two panels met at a single member to have the panels meet at the center of a single member, and mounting positions to be on the members [i.e. it would have been obvious to have used screws/nails between each panel into each member]

Regarding Claim 24.

	The computer program product of claim 9, the program instructions further comprising, identifying an overlap of the sheathing material panels based on a sheathing material installation procedure based on a sheathing material type.


Regarding Claim 6

	The computer method of claim 5, further comprising, creating, by the at least one processor, a set of alterations and repositioning of the sheathing material in each of the layers of the sheathing material , wherein the sheathing material are overlapping, and mounting locations of the sheathing material are adjusted




Double Patenting – 16/822,115
Claim 1, 3-4, 9, 11-12, 16, 20, 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of copending Application No. 16/822,115 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because these claimed inventions are obvious variations of each other.
Instant claims 9 and 16 being for a computer program product and a system with a processor and memory are obvious variations of the co-pending claim 1 being a “computer method”.
The instant claimed inventions are for a roof – the co-pending is for the obvious variation of “interior spaces” of a structure. 
The instant claim 1 recites a step of comparing using a computer learning module – this is an obvious variation of the co-pending claim’s use of machine learning, when these limitations are given their BRI in view of their respective specifications (¶ 72 in the instant, ¶ 75 in the co-pending), wherein it would have been obvious to have used machine learning to further optimize the layout. Instant claims 9 and 16 recite similar limitations and are rejected under a similar rationale.  
The overlapping areas/overlap in instant claims 16 and 24 are an obvious variation of the co-pending’s conflict detection step which manipulates a sheathing panel to overcome a conflict, as a skilled person would have found it obvious that a conflict would have included overlapping panels.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of copending Application No. 16/822,115 (reference application) as taken in view of Kirby, “Start with Insulation”, “Properly designing and installing an insulation layer is critical to a roof assembly’s energy efficiency”, 2011

Regarding Claim 5
While the co-pending claimed invention does not recite the following feature, Kirby teaches: The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined fire proof rating. (Kirby, see pages 31-32 as cited previously for claim 4, then see page 33 col. 1, ¶ 3 for an example “If the example roof is to have an in-service R-value of 25, the designer could specify three layers of thermal insulation—two 11/2-inch-thick layers and one 2-inch-thick layer of rigid polyisocyanurate insulation boards. A 11/2-inch-thick polyisocyanurate board typically is needed as the bottom layer for uplift resistance and fire ratings”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from co-pending claimed invention with the teachings from Kirby on insulating and fire proofing a roof. The motivation to combine would have been that “A properly designed and installed insulation layer is a critical part of a roof assembly’s ability to achieve energy efficiency and overall sustainability. Designers are encouraged to spend the time to appropriately design and specify a roof system’s insulation layer, and building owners should understand the long-term effects of the design and installation of their roof system’s insulation layer relative to sustainability and energy efficiency. The extra time and care taken during design and installation can achieve significant, long-term benefits for a building and its owner.”

Application # 16/822,144
Application # 16/822,115
Regarding Claim 1

	A computer implemented method for determining the sheathing material required for construction of a building using a 3-D tool, comprising:
	receiving, by at least one processor, a model of a structure within the 3-D tool, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine a group of members associated with a roof line;
	processing, by the at least one processor, the group of members to identify a surface which forms a roof;
	incorporating by the at least one processor, the sheathing material into the model within the 3-D tool, wherein a plurality of sheathing material panels are applied to the roof in a first layout;
	comparing, by the at least one processor, the first layout using a computer learning module to determine if the layout requires the fewest number of sheathing material panels, with the least amount of modifications to the sheathing material panels and configuring an installation process of the sheathing material panels, wherein the installation process includes fastening locations for the sheathing material panels to members in which the sheathing material panels interfaces with;
	sending, by the at least one processor, a command to the 3-D tool to manipulate the layout of the sheathing material panels within the model based on the second layout, wherein a second model is created;
	rendering, by the one or more processor , an illustration of a placement of the sheathing material panels, wherein the sheathing material panels are numbered based on an installation order. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior walls of a structure within a 3D modeling software, the method comprising:
	receiving, by at least one processor, a model of a structure within a 3D modeling software tool , wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with interior spaces of the model;
	detecting, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior wall surfaces are identified and interior wall surfaces are detected;
	identifying, by the at least one processor, a sheathing material panel model to be applied to the identified interior wall surfaces; 
instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;
	detecting, by the at least one processor, interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed;
	generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 

Regarding Claim 3

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a positioning of the sheathing material panels, wherein edges of at least two of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 4

	The computer implemented method of claim 1, further comprising, calculating, by the at least one processor, a number of layers of sheathing material and the type of sheathing material required based on a predetermined insulation rating. 


Regarding Claim 4

	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 


Regarding Claim 9

	A computer program product for determining the sheathing material required for the construction of a building using a 3-D tool, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof line, and calculating a surface associated with the roof surface;
	identify at least one sheathing material panel type to be applied to the roof surface and sending a command to incorporate a layer of the sheathing material panels into the model along the roof surface wherein a first layer of the sheathing material panels are created within the 3-D tool;
	program instructions to process the first layout and using a machine learning module to modify the first layout within the 3-D environment to a second layout within the model;
	determining an installation order of the sheathing material panels on an analysis of second layout;
	and render an illustration of a placement of the sheathing material panels based on an installation order of the panels. 


Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior walls of a structure within a 3D modeling software, the method comprising:
	receiving, by at least one processor, a model of a structure within a 3D modeling software tool , wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with interior spaces of the model;
	detecting, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior wall surfaces are identified and interior wall surfaces are detected;
	identifying, by the at least one processor, a sheathing material panel model to be applied to the identified interior wall surfaces; 
instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;
	detecting, by the at least one processor, interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed;
	generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 


Regarding Claim 11.

	The computer program product of claim 9, the program instructions further comprising, calculate the positioning of the sheathing material, wherein an edge of at least two of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 12.

	The computer program product of claim 9, the program instructions further comprising, calculate a number of layers of sheathing material and a type of sheathing material required based on a predetermined insulation rating. 


Regarding Claim 4

	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 


Regarding Claim 16.

	A system for determining the sheathing material required for the construction of a building, comprising:
	one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more non- transitory computer readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a 3-D tool, wherein the model is comprised of a group of members;
	analyze the group of members to determine a group of members associated with a roof surface, and establishing a roofing surface with an edge within the model;
	process the group of members to identify member specific properties;
	identify a sheathing material type to be incorporated into the model, wherein the sheathing material type has a panel model and sending a command to the 3-D tool to apply a series of the panel models onto the roofing surface wherein a first layer is created;
	 compare the first layer using a machine learning module to a set of installation steps to create a second layer which replaced the first layer within the model, wherein sheathing material panel models are modified based on an edge of the roof surface and overlapping areas of the sheathing material panel models;
	, and render an illustration showing a placement of the sheathing material panels, a set of fastening locations, and an installation order of the sheathing material panels, wherein each sheathing material panels is identified with a numerical value associated with the installation order 

Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior walls of a structure within a 3D modeling software, the method comprising:
	receiving, by at least one processor, a model of a structure within a 3D modeling software tool , wherein the model includes a set of frame members;
	analyzing, by the at least one processor, the model to identify a group of frame members associated with interior spaces of the model;
	detecting, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior wall surfaces are identified and interior wall surfaces are detected;
	identifying, by the at least one processor, a sheathing material panel model to be applied to the identified interior wall surfaces; 
instructing, by the at least one processor, a machine learning model to establish an installation process of the sheathing material panel models, wherein each sheathing material panel interacts with at least one frame member associated with the interior wall surfaces and identifying at least one mounting point for each sheathing material panel;
	detecting, by the at least one processor, interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed;
	generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 


Regarding Claim 20.

	The system of claim 16, the program instructions further comprising, compare an edge of the sheathing material panel models with the group of members, wherein each member of the group of members interfaces with an edge of at least one sheathing material panel models, and creating within the 3- D tool a set of fastening locations to the sheathing material panel models. 


Regarding Claim 1
…identifying at least one mounting point for each sheathing material panel;… generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 22.

	The computer implemented method of claim 1, wherein each of the sheathing material panels interface with at least one member of the group of members, and a set of fastening locations are located based on the interface between the sheathing material panels and the member. 


Regarding Claim 1
…identifying at least one mounting point for each sheathing material panel;… generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 23.

	The computer program product of claim 9, further comprising, the program instructions place the sheathing material panels so that each sheathing material panels interfaces with at least one member, wherein the interface between the sheathing material panels and the member establishes a set of fastening locations. 


Regarding Claim 1
…identifying at least one mounting point for each sheathing material panel;… generating, by the at least one processor, a set of illustrations indicating a sheathing material panel layout of the second model, wherein the sheathing material panels are marked with an installation order number and mounting locations. 


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by the at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 24.

	The computer program product of claim 9, the program instructions further comprising, identifying an overlap of the sheathing material panels based on a sheathing material installation procedure based on a sheathing material type.


Regarding Claim 1
… detecting, by the at least one processor, interfacing conflicts between the sheathing material panel models and the frame members, wherein if a conflict is detected, manipulating, by the at least one processor, the sheathing material panel to overcome the conflict, wherein a second model is formed;


Regarding Claim 4

	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/             Examiner, Art Unit 2147